LatimeR, Judge
(concurring in the result) :
I concur in the result.
A majority of the Court in United States v. Jones, 5 USCMA 537, 18 CMR 161, held that evidence obtained by catheterization was inadmissible if the accused merely informed military authorities he objected. For all practical purposes, that ended catheterization as a scientific method of crime detection and further dissents by me can serve no useful cause. In the light of that holding, this accused is entitled to have his conviction reversed.